Judgment unanimously modified on the law. and facts in accordance with the memorandum herein, and as so modified affirmed, without costs. Memorandum: The State appeals from a judgment of the Court of Claims which awarded claimants the sum of $29,815, for the appropriation of their property on East Washington Street, Syracuse, New York. The court found the value of the land appropriated to be $15,570, the improvements $11,000, and consequential damages to the portion of the property not taken $3,245. Giving consideration to comparable sales in the area testified to by claimants’ appraiser and State’s land sale No. 4 a parcel adjacent to the subject property as well as the substantially increasing real estate values in this central area of the City of Syracuse during the period of the taking, a valuation of $4.50 a square foot or a total land value of $15,570 as awarded by the judgment was not excessive and in view of the limited use to which the remaining small triangle of land might be put consequential damages of $3,245 would likewise appear to be proper. The value of $11,000 placed on the building on the premises would appear to be excessive in view of the dilapidated condition of the structure. According the building a 10-year remaining life, accepting the rental income as it was prior to the building’s being vacated by its tenants and deducting the cost of putting the building in a rentable condition would result in a fair and reasonable value of $3,500. The total award should be reduced to $22,315. (Appeal from judgment of Court of Claims awarding damages for permanent appropriation.) Present— Bastow, P. J., Williams, Goldman, Del Vecchio and Marsh, JJ.